NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3994-19

CHRISTINE OSHIDAR,

          Plaintiff-Appellant,

v.

DARIUS OSHIDAR,

     Defendant-Respondent.
________________________

                   Submitted September 28, 2021 – Decided October 26, 2021

                   Before Judges Fisher and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Burlington County,
                   Docket No. FM-03-1029-12.

                   Fiore Law Group, LLC, attorneys for appellant
                   (Fioravante Bucci, on the briefs).

                   Weinberg Kaplan & Smith, PA, attorneys for
                   respondent (Michael A. Weinberg, on the brief).

PER CURIAM
      Plaintiff appeals the trial court’s post-judgment order reducing

defendant’s alimony obligation. Plaintiff argues that the trial court failed to

consider the reasonableness of defendant’s voluntary sale of his business in its

analysis of defendant’s changed circumstances argument.              We reverse and

remand for the reasons set forth below.

                                         I.

      Plaintiff Christine Oshidar and defendant Darius Oshidar were married in

1992 and divorced in 2012. They had five children together. Under the terms

of the Property Settlement Agreement (PSA), defendant, a dentist, was obligated

to pay plaintiff $12,500 per month in alimony and $2,500 per month in child

support.

      When the parties finalized the divorce in 2012, defendant's gross income

was approximately $428,127 from the dental practice he owned and operated,

Quality Dental Care. In 2014, defendant sold his practice for $570,000. The

terms included a down payment as well as installment payments of $96,300 per

year for five years. After selling his practice, defendant obtained employment

as a dentist at a dental clinic, at a salary of $216,715 per year.

      After defendant went to work as an employee, he filed a post-judgement

motion seeking to reduce his alimony and child support payments to plaintiff.


                                                                              A-3994-19
                                          2
The basis of his motion was a change in circumstance, namely a significant

reduction in his income. In February 2015 the trial court granted defendant's

request to reduce child support, adjusting the amount down to $1,500 per

month.1 However, the trial court denied defendant's motion to reduce alimony,

rejecting his change in circumstance argument and finding that his switch in

employment was "both voluntary and temporary." Defendant worked at the

clinic for approximately one to two years until opening a new private practice

in 2016.

      In November 2019 defendant again filed a motion seeking a reduction in

child support and alimony payments. Plaintiff opposed the motion and filed a

cross-motion to increase child support and obtain reimbursement for medical

expenses. Based on the submissions, the trial court found defendant had shown

changed circumstances, "warranting a review of his alimony obligation." On

child support, the trial court recognized that two of the children had been

emancipated since the 2015 modification, and also noted in its order that




1
  The order noted that this was an "off-guidelines" calculation due to defendant's
income. At that time, two of the five children, Reza and Darian, were over the
age of eighteen (twenty-one, and nineteen respectively), though not
emancipated.
                                                                            A-3994-19
                                        3
plaintiff had not supplied a current Case Information Sheet (CIS). The court

ordered a plenary hearing.

      The plenary hearing took place on April 20-21, 2020. At its outset, the

trial court stated that it had "already determined that there has been a change of

circumstance warranting a review of the support obligation, so we shouldn't have

to talk about that." Both parties testified, as did a defense expert in forensic

accounting. Plaintiff, who was self-represented, conducted a cross-examination

of defendant. During the cross-examination, defendant's counsel objected to

plaintiff's question regarding whether the defendant had "voluntarily" decided

to "sell [his] lucrative practice to start a new one[.]" The trial judge sustained

the objection. During the ensuing colloquy between plaintiff and the court,

plaintiff attempted to explain that her question was relevant because defendant

"never submitted a prior CIS . . . [which] technically, according to New Jersey

statutes, . . . he was required to submit . . . ." Plaintiff explained that her question

had two objectives: 1) to cast doubt on whether defendant had made a prima

facie case on changed circumstances; and 2) to "show that defendant voluntarily

sold his practice and started a practice that would make less income." The trial

court stated in response:

             I have already determined that there's been a showing
             of changed circumstance warranting a review. You

                                                                                 A-3994-19
                                           4
            can't re-argue the point of something that was
            previously decided, so we're past that, like I said in the
            beginning before we started today. All right. So, we're
            not questioning about that.       That's already been
            decided.

The trial court dismissed plaintiff's line of questions "about [defendant] selling

the dental practice . . ." as "not relevant to what we're doing here today."

      On May 22 the trial court issued an order and a written decision, finding

defendant and his expert witness to be credible. The court found plaintiff to be

"credible in the sense that the [c]ourt [did] not feel as though her testimony was

intentionally untruthful[,]" but found that her "rigid positions . . . negatively

. . . reflect[ed] upon her overall credibility." The trial court next analyzed

plaintiff's need for support and defendant's ability to pay it. It found that a

modification to defendant's alimony and child support was warranted. The trial

court reduced defendant's alimony obligation to $8,000 per month and his child

support obligation to $1,000 per month.

      Plaintiff makes two arguments on appeal. First, that the trial court erred

as a matter of law by failing to analyze the reasonableness of defendant's

voluntary career change. Second, that the trial court erred by not allowing

plaintiff to cross-examine defendant on the "voluntary" issue regarding

defendant's dental practice sale.


                                                                               A-3994-19
                                        5
                                        II.

      Our scope of review of Family Part orders is limited. Cesare v. Cesare,

154 N.J. 394, 411 (1998). We accord deference to the Family Part due to its

"special jurisdiction and expertise" in family law matters. Id. at 413. The court's

findings are binding so long as its determinations are "supported by adequate,

substantial, credible evidence." Id. at 411-12 (citation omitted). We will not

disturb the factual findings and legal conclusions unless convinced they are "so

manifestly unsupported by or inconsistent" with the evidence presented. Id. at

412 (citation omitted).

      "Alimony is an economic right that arises out of the marital relationship

and provides the dependent spouse with a level of support and standard of living

generally commensurate with the quality of economic life that existed during

the marriage." Quinn v. Quinn, 225 N.J. 34, 48 (2016) (citations and internal

quotation marks omitted).     Parties to a divorce "may enter into voluntary

agreements governing the amount, terms, and duration of alimony" that "are

subject to judicial supervision and enforcement." Ibid.

      Changed circumstances permitting a modification of alimony include "an

increase or decrease in the income of the supporting or supported spouse . . . ."

Id. at 49 (citations omitted). The decision to modify an alimony obligation


                                                                             A-3994-19
                                        6
"based upon a claim of changed circumstances rests within a Family Part judge's

sound discretion." Larbig v. Larbig, 384 N.J. Super. 17, 21 (App. Div. 2006).

An alimony determination will not be overturned on appeal absent an abuse of

discretion which "arises when a decision is made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis."   Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012)

(quoting Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002) (citation and

internal quotation marks omitted)).

      "A trial court's interpretation of the law and the legal consequences that

flow from established facts are not[,]" however, "entitled to any special

deference." Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995) (citations omitted).

      When a supporting spouse seeks a reduction in their support obligation

based on their own diminished circumstances, the lone relevant consideration is

the supporting spouse's financial situation. Crews v. Crews, 164 N.J. 11, 30-32

(2000). The financial condition of the dependent party only becomes relevant

when a prima facie case is made. Id. at 31. The movant must make the prima

facie case by demonstrating that the change is both continuous and substantial.

Lepis v. Lepis, 83 N.J. 139, 157 (1980). See Crews, 164 N.J. at 28. Generally,


                                                                          A-3994-19
                                       7
a reduction of income presents a prima facie case of changed circumstances.

See Jacoby v. Jacoby, 427 N.J. Super. 109, 118 (App. Div. 2012). However, we

recognize further analysis is necessary when the reduction of income claim is

coming from a self-employed movant, Donnelly v. Donnelly, 405 N.J. Super.

117, 130 n.5 (App. Div. 2009), who may be "in a better position to present an

unrealistic picture of his or her actual income . . . ." Larbig, 384 N.J. Super. at

23 (App. Div. 2006). When the conduct that precipitates the loss of income is

voluntary, other considerations come into play, including the "motives, timing,

. . . reasonableness[,] . . . [and] good faith . . ." of the moving party. Kuron v.

Hamilton, 331 N.J. Super. 561, 571 (App. Div. 2000).

      Rule 5:5-4(a)(4) requires a party seeking post-judgment relief based on

changed circumstances to submit an updated CIS as well as a copy of any prior

CIS filed before entry of the order or judgment for which modification is sought.

The responding party, however, need not file an updated case information

statement until a substantial change in circumstances or other good cause has

been shown. Lepis, 83 N.J. at 157-158. See also Donnelly, 405 N.J. Super.

                                       III.

                                        A.




                                                                             A-3994-19
                                        8
      Plaintiff argues that the trial court overlooked important legal principles

in failing to conduct a searching analysis of defendant's motivations,

reasonableness, and good faith in selling his dental practice, and then sustaining

defendant's objection when plaintiff attempted to address the issue herself by

crossing defendant at the plenary hearing. We agree.

      The record, including the trial court's January 2020 order, shows the court

did not sufficiently explore the motivations, reasonableness, and good faith of

defendant's career choices after the divorce. The court made no meaningful

attempt to distinguish between the 2015 and the 2020 modification motions on

these important issues, even though the 2015 motion was denied and the 2020

motion was granted.

      We conclude that the trial court's finding that defendant met his burden of

proof as to changed circumstances was "manifestly unsupported" by the record.

Though not an exact fit with "quitting a job," because defendant sold his

business, and although he did not technically "change careers" because he

remained a dentist, the changes in defendant’s employment status in the years

following the divorce fell within the range of what the trial court found to be a

voluntary change in circumstances.      Given its finding, the trial court was

obligated to make further inquiry into defendant's motivation, reasonableness


                                                                            A-3994-19
                                        9
and good faith while making those critical life decisions. This preliminary

inquiry was necessary to determine whether defendant truly met his burden by

a preponderance of the credible evidence to show changed circumstances. Only

then would a second prong Lepis analysis be in order to determine if a reduction

in alimony was justified. Additionally, the trial court should have allowed

plaintiff to elicit testimony from defendant on cross-examination to meet the

issues of defendant's motivation, reasonableness, and good faith. Without the

steps outlined above, the trial court cannot support its judgment, and its decision

represents a mistaken exercise of discretion. Milne, 428 N.J. Super. at 197.

                                        B.

      Defendant argues that plaintiff's appeal should be dismissed because she

failed to file a motion for reconsideration after the January 2020 order. We are

not persuaded.      Pursuant to Rule 4:49-2, "a motion for rehearing or

reconsideration . . . shall be served not later than 20 days after service of the

judgment or order upon all parties by the party obtaining it."           The time

prescription of this rule applies only to final judgments and orders. Rusak v.

Ryan Auto., L.L.C., 418 N.J. Super. 107, 117 n. 5 (App. Div. 2011), and see

Pressler & Verniero, Current N.J. Court Rules, cmt. 1 on R. 4:49-2 (2021).




                                                                             A-3994-19
                                       10
      The January 2020 order specifically states "[t]he [c]ourt finds [defendant]

has met his burden of making a prima facie showing of changed circumstances

warranting a review of his alimony obligation." By definition, "prima facie"

means "[s]ufficient to establish a fact or raise a presumption unless disproved or

rebutted; based on what seems to be true on first examination, even though it

may later be proved to be untrue." Black’s Law Dictionary 1441 (11th Ed.

2019). Furthermore, as explained above, the prima facie showing is merely the

first step in the Lepis procedural paradigm. Concluding that defendant had met

the threshold requirement of proving his circumstances had changed did not

represent a final judgment on defendant's modification. In fact, the same order

confirmed there were "a number of issues in dispute in which the [c]ourt is not

currently in a position to address." Defendant's application to review alimony

was one of those issues.

      We also reject defendant's argument that plaintiff's appeal is inapposite at

this juncture because she did not appeal the January 2020 order as per Rule 2:2-

1(a)(3) and Rule 2:4-1.

      Reversed and remanded for a plenary hearing consistent with the

principles set forth in this opinion. We do not retain jurisdiction.




                                                                            A-3994-19
                                       11